DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged.
Claims 1, 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56-57, 63 and 65 are pending.
Claims 2, 4-6, 7, 9-11, 13-15, 17-18, 20-30, 32, 33, 34, 36, 38-41, 43, 45-51, 53-55, 58-62, 64 and 66-67 are cancelled.

Information Disclosure Statement
The IDS filed 6/22/2021 and 5/27/2021 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/331925 filed 5/04/2016 is acknowledged.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reason of record.
The following rejection is necessitated by the Supreme Court decision in Alice Corp.

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56-57, 63 and 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56-57, 63 and 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Step 2A Prong One: Identification of an Abstract Idea
The claim(s) recite(s):
obtaining a model of a protein suitable for use with a “conformational sampling engine”; 
applying a collective coordinate bias to the protein model, wherein the bias is applied globally to at least a portion of the protein model;
wherein applying the collective coordinate bias to the protein model comprises increasing, decreasing or otherwise varying or manipulating an externally applied target collective coordinate to apply a corresponding biasing potential to the protein model and performing a discrete time simulation on the protein model over a plurality of time steps, the discrete time simulation starting with the native structure for the protein model and generating a corresponding updated structure for the protein model for the particular time step.
and analyzing the updated structure.

Dependent claims 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56-57, 63 and 65 are drawn to further limiting the abstract idea of claim 1 by reciting the calculations of protein unfolding.
The claims are drawn to an abstract idea because molecular dynamics and Monte Carlo simulations are mathematics. Allen and Tildsley (Computer Simulations of Liquids) are cited herein to evidence that Molecular Dynamics is inherently the solution of classical equations of motion (page 2, par. 3) and Monte Carlo is a statistical arithmetic calculation (page 110).
The limitations drawn to applying a collective coordinate bias is a mathematical concept of varying equations of energy, a Hamiltonian or other equations describing the interaction potential between portions of the protein which is a set of coordinates. 
The limitations drawn to performing a discrete time step simulation over a plurality of time steps is further drawn to solving mathematical equations describing the characteristics of the protein model as a function of time.
The claimed step of “analyzing” the updated structure reads on a mental step.
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 
	
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that practically apply the recited abstract idea.
The recited abstract idea is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
 
Step 2B: Consideration of Additional Elements and Significantly More
The claims recite providing a conformational sampling engine (i.e. Monte Carlo dynamics as disclosed in Applicant’s specification, page 48, bullet point 3); obtaining a protein model and a computer system comprising a computer.
However, Monte Carlo simulation programs are well known, routine and conventional as evidenced by Allen and Tildsley (page 110). Obtaining protein models is also well known, routine and conventional as evidenced by Applicant’s instant specification teach protein data bank (PDB)(specification, page 12, line 1).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when the additional elements are considered, it is determined that providing a Monte Carlo simulation program and protein structures are well known, routine and conventional and do not add significantly more the claimed abstract idea. 
Other elements of the method include a computer system comprising a program and computer which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities 

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
Applicants argue the newly added limitations of “increasing, decreasing or otherwise varying or manipulating an externally applied target collective coordinate to apply a corresponding bias potential to the model.”
In response, the instant limitation is drawn to solving mathematical equations governing the behavior of the protein model. A bias potential is an equation describing the potential energy of the protein. Such equations can be solved by the human mind, with the aid of paper/pen or a computer for processing efficiency.
It is acknowledged that such calculating for protein dynamics performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. 
Applicants argue that the claims do not set forth an abstract idea and that the claims further recite “performing by the computer a discrete time simulation starting with the native structure for the protein model,” and at each time step “generating an updated structure for the protein model for the particular time step”.
In response, the claimed step is one that can be performed by the human mind and mathematics. The structure for the protein is a mathematical concept because a protein model is a set of coordinates and related parameters enumerating the properties of the protein, e.g. diameter, interaction energies, free energies, root mean square difference between coordinates, thermodynamic variables. Brooks et al. cited in the rejection above provides evidence of how a protein model is constructed and simulated. While such a simulation may be inefficient for the human mind to perform, the calculations performed at each time step can nonetheless be performed by the human mind. While such simulations over a series of time steps may not be practical for the human mind to perform, that is why a computer is implemented. The inability for the human mind to perform each claim step does not alone confer patentability, as explained in Bancorp Serves., L.L. C. v. Sun Life Assur. Co., “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.
Currently the claims do not integrate the recited judicial exceptions into a practical application nor do the claims recite “additional elements” that are not routine, conventional and well understood so as to add “significantly more” to the recited exception. 

Claim Rejections - 35 USC § 103
	The rejection of claims 1, 3, 7, 8, 12, 16, 19, 22, 31, 33, 35, 37, 42, 44, 48, 52, 56-57, 63 and 65 under 35 U.S.C. 103(a) are withdrawn in view of Applicant’s amendments.	
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant 
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631